Citation Nr: 0709928	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-43 936	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a thyroid disorder 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1944 to December 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied service 
connection for hearing loss and a thyroid disorder.

In January 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

The Board's decision on the claim for service connection for 
hearing loss is set forth below.  The claim for service 
connection for a thyroid disorder due to exposure to ionizing 
radiation is addressed in the REMAND section of this decision 
following the ORDER.  That matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
The VA will notify the appellant when further action on his 
part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for hearing loss 
on appeal has been accomplished.  

2.  Hearing loss was not shown present in service or for many 
years thereafter, and the competent and persuasive evidence 
establishes no nexus between such disability and the 
veteran's military service or any incident thereof.  




CONCLUSION OF LAW

The criteria for service connection for hearing loss are not 
met.  38 U.S.C.A.          §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for hearing loss on appeal has been accomplished.

A March 2003 pre-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and what was needed to establish entitlement to service 
connection (evidence showing a disease that began in or was 
made worse by his military service).  Thereafter, he was 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, the March 2003 and the post-rating June 2005 RO 
letters provided notice that the VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave it enough information, and if needed, 
authorization to obtain them, and specified what records the 
VA was responsible for obtaining, to include Federal records.  
The June 2005 RO letter requested the veteran to furnish any 
information or evidence that he had that pertained to his 
claim.  The Board thus finds that those letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the April 2004 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the veteran's appeal.  
After the June 2005 RO notice letter (which substantially 
completed the VA's notice requirements in this case),  the RO 
gave the veteran further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
in July 2005 (as reflected in the Supplemental Statement of 
the Case) (SSOC).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the degree of 
disability and the effective date information in March 2006 
RO letters, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and extensive 
post-service VA and private medical records up to 2005.  The 
veteran was afforded a comprehensive VA audiological 
examination in October 2003.  A transcript of his January 
2007 Board videoconference hearing testimony has been 
associated with the claims folder.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In a statement 
which was received in July 2005, the veteran stated that he 
had no additional medical evidence to submit.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
service connection for hearing loss on appeal at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system becomes 
manifest to a degree of 10% within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any hearing loss.  The 
report of the veteran's service discharge notes that his 
primary military duty was as a light anti-aircraft gun 
crewman.

Post service, August 1946 and November 1948  VA medical 
certificates and a January 1948 medical statement by J.S., 
M.D., contained no reference to any hearing loss.  February 
1951 and March 1953 VA general medical examinations were 
negative for any hearing loss.  

The first evidence of bilateral high-frequency sensorineural 
hearing loss was that noted in VA medical records of December 
2001, over 56 years post service, but these contained no 
medical opinion linking any such disability to military 
service or any incident thereof, including claimed exposure 
to noise and acoustic trauma in service.

October 2003 VA audiological examination showed moderately-
severe bilateral hearing loss that met the 38 C.F.R. § 3.385 
VA criteria for impaired hearing disability, but the examiner 
opined that it was not likely that it was the result of any 
activity during the veteran's military service, inasmuch as 
the air conduction threshold pattern did not resemble a 
noise-induced hearing loss; a significant part of the high-
frequency hearing loss shown could be attributed to aging; 
and the veteran did not indicate any hearing loss in the 
years immediately following discharge from military service.  

The aforementioned evidence indicates that hearing loss was 
first manifested more than 1 year post service, and that the 
competent and persuasive evidence does not establish a nexus 
between any current hearing loss and the veteran's military 
service or any incident thereof.  The sole VA medical opinion 
of record establishes that it is not at least as likely as 
not that the veteran's current hearing loss disability is 
related to his military service or any incident thereof.  The 
Board accords great probative value to that VA medical 
opinion, inasmuch as it was based on the examiner's review of 
the veteran's military and medical history, and current 
examination of the veteran.  Moreover, the veteran has 
submitted no other competent and persuasive medical opinion 
that supports his contention of a link between a current 
hearing loss and an incident of his military service.

With respect to the veteran's assertions and January 2007 
Board hearing testimony to the effect that he was exposed to 
noise and acoustic trauma during his service as an anti-
aircraft gunner aboard an aircraft carrier, the Board 
acknowledge that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms, including claims of trouble hearing.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, as a layman without the 
appropriate medical training or expertise, the veteran is not 
competent to render a persuasive opinion on such a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).   Hence, the veteran's lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

    
ORDER

Service connection for hearing loss is denied.




REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim for service connection for a thyroid disorder due 
to exposure to ionizing radiation on appeal has not been 
accomplished.  

Although the record contains some correspondence from the RO 
to the veteran in March 2003 and June 2005 addressing some 
VCAA notice and duty to assist provisions, the record does 
not include correspondence that sufficiently addresses the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
While the 2003 RO letter informed the veteran of what was 
needed to establish general entitlement to service connection 
for a disability, neither that letter nor the 2005 letter 
informed him of what was needed to establish entitlement to 
service connection for a thyroid disorder due to exposure to 
ionizing radiation.  Action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

In this case, the veteran contends that his thyroid disorder 
is a result of overexposure to X-ray radiation which he 
received during inservice treatment for acne.  The service 
medical records show that the veteran received X-ray therapy 
to the face for acne in June 1945, but do not indicate the 
presence of any associated thyroid disorder.  

Post service, August 1946 and November 1948 VA medical 
certificates showed evaluation of the veteran for acne and 
another skin disorder, respectively, and a January 1948 
medical statement by J. S., M.D., noted the veteran's history 
of inservice treatment with X-rays for acne, but these 
contained no reference to any thyroid disorder.  February 
1951 and March 1953 VA general medical examinations were 
negative for any thyroid disorder, and the endocrine system 
was normal on both examinations.  

October 1975 Kaiser Permanente medical records documented a 
right thyroid nodule and a past history of X-ray therapy to 
the face, but contained no medical evidence linking any 
thyroid disorder to military service or any incident thereof.  
Subsequent Kaiser medical records developed through 1990 
showed continuing treatment and evaluation of the veteran for 
thyroid problems, but were similarly negative for evidence of 
any medical nexus to military service or any incident 
thereof.

March 2004 VA endocrine examination noted the veteran's 
history of having taken thyroid medication for 55 years, and 
having been found to be hypothyroid secondary to radiation 
exposure to the face in service as treatment for a skin 
disorder.  A current thyroid echogram showed an enlarged 
thyroid and at least         4 thyroid nodules.  In April 
2004, a VA physician noted that the veteran had had 
irradiation to the face in the past, and that he currently 
had a multi-nodular goiter, which was benign disease.  
However, he opined that it was as likely as not that the 
veteran was placed on thyroid hormone therapy 55 years ago 
because of the goiter, not the low-dose radiation he 
received, noting that he was currently not hypothyroid 
because he was taking thyroid hormone 
replacement/suppression.  He further opined that it was not 
as likely as not that the veteran's multi-nodular goiter and 
chronic use of thyroid hormone had any significant 
relationship to the remote irradiation to his face.

In view of the veteran's contentions, the service medicals 
records showing that he received X-ray therapy to the face 
for acne in June 1945, the 2004 VA echographic evidence 
showing that he had an enlarged thyroid and at least 4 
thyroid nodules, and the provisions of 38 C.F.R. 
§ 3.311(b)(2)(xvii) (2006) listing non-malignant thyroid 
nodular disease as a "radiogenic disease" that may be 
induced by ionizing radiation, the Board finds that claim for 
service connection for a thyroid disorder due to exposure to 
ionizing radiation must be remanded to the RO for further 
development of the evidence and readjudication.  

Specifically, the RO should develop the veteran's claim under 
the provisions of 38 C.F.R. § 3.311, to include obtaining a 
radiation dose assessment as to the size and nature of the 
veteran's inservice radiation dose from all sources of dose 
information including the service medical records and DD Form 
1141 or equivalent, if maintained, and then forwarding all 
records to the VA Undersecretary for Health for preparation 
of a dose estimate to the extent feasible, based on available 
methodologies.  Thereafter, the RO should consider the 
propriety of referring the veteran's claim to the VA 
Undersecretary for Benefits for further consideration, 
including a request for an advisory opinion from the VA 
Undersecretary for Health, if appropriate.  If the veteran's 
claim is not granted pursuant to the medical evidence 
regarding a nexus between his thyroid disease and exposure to 
radiation, the RO should then consider it under the general 
compensation provisions of 38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309; See Combee v. 
Principi, 34 F. 3d 1039, 1943 (1994); Hardin v. West, 11 Vet. 
App. 74 (1998).       

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
establish entitlement to service 
connection for a thyroid disorder due to 
exposure to ionizing radiation.  The 
letter should also request him to provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's decision 
in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  Thereafter, the RO should develop the 
veteran's claim under the provisions of 
38 C.F.R. § 3.311, to include obtaining a 
radiation dose assessment as to the size 
and nature of his inservice radiation 
dose from all sources of dose information 
including the service medical records and 
DD Form 1141 or equivalent, if 
maintained, and then forwarding all 
records to the VA Undersecretary for 
Health for preparation of a dose estimate 
to the extent feasible, based on 
available methodologies.  

The RO should then consider the propriety 
of referring the veteran's claim to the 
VA Undersecretary for Benefits for 
further consideration, including a 
request for an advisory opinion from the 
VA Undersecretary for Health, if 
appropriate.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
and 38 C.F.R. §§ 3.307, 3.309, 3.311.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all pertinent law and regulations and 
clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


